
	

115 SJ 56 IS: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule submitted by Bureau of Consumer Financial Protection relating to “Payday, Vehicle, Title, and Certain High-Cost Installment Loans”.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		115th CONGRESS
		2d Session
		S. J. RES. 56
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Graham introduced the following joint resolution; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		JOINT RESOLUTION
		Providing for congressional disapproval under chapter 8 of title 5, United States Code, of the rule
			 submitted by Bureau of Consumer Financial Protection relating to Payday, Vehicle, Title, and Certain High-Cost Installment Loans.
	
 That Congress disapproves the rule submitted by the Bureau of Consumer Financial Protection relating to Payday, Vehicle, Title, and Certain High-Cost Installment Loans (82 Fed. Reg. 54472 (November 17, 2017)), and such rule shall have no force or effect.
